PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
JOSHI et al.
Application No. 15/963,094
Filed: 25 Apr 2018
For: Automating Cloud Services Lifecycle Through Semantic Technologies

:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition under 37 CFR 1.181 to withdraw the holding of abandonment filed November 10, 2021.1

This application was held abandoned for failure to file a timely or proper reply to the final Office action mailed March 8, 2021, which set a three-month shortened statutory period from the date of the Office action to file a reply to avoid abandonment. Extensions of time under 37 CFR 1.136(a) were available. On November 10, 2021, the Office issued a Notice of Abandonment.  

On November 10, 2021, applicant filed the present petition under 37 CFR 1.181 to withdraw the holding of abandonment. On petition, applicant asserts, in pertinent part, 

In the Notice of Abandonment, the USPTO incorrectly alleges that no reply was received by Applicant to the Office letter mailed 08 March 2021 (hereafter, the Final OA). In fact, the Applicant submitted, on the same day that the Final OA was received, a Notice of Appeal, an Appeal Brief, six (6) exhibits, and the required Fee payment. Submitted herewith, please find a copy of the already submitted Notice of Appeal, Appeal Brief, Exhibits, and electronic filing receipt as documentation of the complete reply. These documents, as well as the fee history for this application, are viewable on PAIR.

Petition, 11/10/21, p. 1.

A review of the record reveals the Office received a reply to the final rejection of March 8, 2021, in the form of a notice of appeal, a $210 notice of appeal fee, and an appeal brief on March 8, 2021. The Office has located the notice of appeal and the appeal brief filed on March 8, 2021, in the Image File Wrapper for this application.

In view of the above, applicants have shown that they submitted a timely reply to the final Office action mailed on March 8, 2021, and that the Office mailed the Notice of Abandonment in error.   

The petition under 37 CFR 1.181 is GRANTED to the extent that this decision withdraws holding of abandonment only.  The application is restored to pending status in view of the timely receipt of the reply on March 8, 2021.

The application will be forwarded to Technology Center AU 2419 for appropriate action on the appeal brief filed March 8, 2021.

Telephone inquiries related to this decision should be directed to the undersigned at (571) 
272-3211.
	
/CHRISTINA TARTERA DONNELL/Attorney Advisor, OPET                                                                                                                                                                                                        

Conferee:  Chris Bottorff, Petitions Examiner, Office of Petitions




    
        
            
    

    
        1 This decision solely addresses the petition to withdraw holding of abandonment. As provided in 37 CFR 1.4(c), matters that are to be considered by different branches or sections of the USPTO must be contained in a separate paper and directed to the appropriate area of the Office. If applicant wishes to raise issues or seek relief from the Technology Center, applicant must file a separate paper with the Supervisory Patent Examiner.